Title: From George Washington to Major General William Heath, 24 October 1779
From: Washington, George
To: Heath, William


        
          Dear Sir
          Head Quarters [West Point] 24 October 1779
        
        For the Reasons assigned in yours of this date and to protect the communication by Kings ferry, I think the Connecticut Division may as well move down as low as the neighbourhood of Pecks Kill—leaving a sufficient party to continue the work at the two Redoubts—I shall direct Colo. Gouvion to lay out two small Works at Verplanks and Stoney points. You will be pleased to order the one on Verplanks to be executed by the Men of your division—The troops may move as soon as you have fixed on a proper place of encampment near Verplanks. I am Dear Sir Your most obt Servt
        
          Go: Washington
        
       